 



Exhibit 10.52
February 14, 2005
Mr. Bill Wilson
Dear Bill:
This letter confirms our agreement regarding the severance you would receive if
your employment with Activant Solutions Inc. (the “Company”) is terminated as
described below.
Specifically, if your employment is involuntarily terminated by the Company,
other than for Cause (as defined herein), or, if you voluntarily terminate your
employment with the Company for Good Reason (as defined herein), and provided
you comply with the terms of your Employee Confidentiality, Nondisclosure,
Intellectual Property, Nonsolicitation, and Noncompetition Agreement, you shall
be entitled to receive severance of (i) 9-months of your base pay, (ii) 9-months
target IB Bonus, and (iii) 9-months of COBRA payments, all paid in a lump sum
within ten (10) business days of such termination subject to the terms of the
applicable Company severance plan or plans.
Cause is hereby defined as any of the following: (i) conviction of a felony or a
crime involving moral turpitude; (ii) violation of any non-competition,
non-solicitation and/or confidentiality agreement; (iii) dishonesty or fraud;
(iv) Gross negligence, incapacitation or insubordination; (v)Failure to follow
written lawful directives of the President or the Board of Directors, or
performance of other willful acts that are detrimental to the Company. Good
Reason is hereby defined as any of the following: (i) a significant reduction in
title, responsibilities, and/or total compensation.; or (ii) a requirement to
relocate more than 50-miles from the Company’s Livermore, California facility;
Please confirm your agreement by signing in the space provided below.
Sincerely,
Larry Jones
President & CEO
Acknowledged and Agreed:

     
 
  ___2/14/05                    
Bill Wilson
  Date

 